1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10
11   UNITED STATES OF AMERICA FOR THE                    Case No.: 1:18-cv-00561 LJO JLT
     USE AND BENEFIT OF INSIGHT
12   ENVIRONMENTAL ENGINEERING &                         ORDER CLOSING THE CASE
     CONSTRUCTION, INC.,                                 (Doc. 30)
13
                    Plaintiff,
14
            v.
15
     AECOM TECHNICAL SERVICES, INC., et
16   al.,

17               Defendants.
     _____________________________________
18
     AND RELATED CROSS-ACTION
19
20          The parties have settled their case and have stipulated to the action being dismissed with
21   prejudice. (Doc. 10) The Federal Rules of Civil Procedure Rule 41 makes such stipulations effective
22   immediately with further order of the Court. Because all parties who have appeared in the action signed
23   the stipulation (Doc. 22), it “automatically terminate[d] the action.” Wilson v. City of San Jose, 111
24   F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action.
25
26   IT IS SO ORDERED.
27
        Dated:     March 5, 2019                              /s/ Jennifer L. Thurston
28                                                     UNITED STATES MAGISTRATE JUDGE
